Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 1 of 21 PageID 528




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 UNITED STATES OF AMERICA

       v.                                       CASE NO. 8:20-CR-00165-MSS-AAS

 JAMES WESLEY MOSS,
 EDWARD CHRISTOPHER WHITE, JR.,
 DAVID BYRON COPELAND, and
 MICHAEL ALTON GORDON

         UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT
            WHITE’S MOTION IN LIMINE TO EXCLUDE EVIDENCE
                      OF UNCHARGED CONDUCT

       The United States respectfully submits this response in opposition to

 defendant Edward Christopher White’s Motion in Limine to Exclude 404(b)

 Evidence Concerning Genetic Testing (“defendant’s motion”)(doc. 115), filed on

 August 6, 2021. As explained herein, the defendant’s motion should be denied

 because the proffered evidence at issue is relevant and properly admissible for the

 purposes enumerated by Rule 404(b) to show White’s motive, intent, preparation,

 plan, knowledge, and/or absence of mistake. The strong probative value of the

 proffered evidence establishes White’s criminal intent and significantly outweighs the

 danger of unfair prejudice, if any. Further, introduction of the proffered evidence at

 trial will be narrowly focused on the enumerated purposes for such evidence under

 Rule 404(b) and will not become a “mini-trial,” nor will it waste time, confuse the

 issues, or mislead the jury.
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 2 of 21 PageID 529




                                 I. BACKGROUND

       A. The Criminal Charges Against Edward Christopher White

       Edward Christopher White (“Chris White” or “White”) is a pharmacist by

 training and owner of Mediverse, LLC (“Mediverse”) and a co-owner (with co-

 defendant Moss) of Helix Management Solutions, LLC (“Helix”). White, through

 Mediverse, performed various consulting and sales marketing services for Florida

 Pharmacy Solutions (“FPS”), a compounding pharmacy owned by co-defendants

 Moss and Copeland. Doc 1 at 1-2. The Indictment alleges that White participated

 in a conspiracy to defraud the United States and to pay and receive illegal kickbacks

 in return for referring prescriptions to FPS that were reimbursed by TRICARE, a

 federal health care benefit program. Doc. 1 at 8-17.

       FPS concentrated on producing and marketing compounded prescription

 drugs including expensive pain creams and scar creams that were available only by

 prescription. The Indictment alleges that FPS used sales and marketing

 representatives to market the medications almost exclusively to beneficiaries of

 TRICARE, a federal health care benefit program, for the purpose of procuring

 prescriptions for expensive compounded drugs and referring the prescriptions to be

 filled at FPS. Doc. 1 at 2, 8. During the course of the scheme, FPS submitted claims

 for reimbursement to TRICARE totaling approximately $54 million and TRICARE

 paid FPS approximately $41 million. Doc. 1 at 11-12.

       The Anti-Kickback Statute makes it a federal felony to offer or pay and to

 solicit or receive any form of remuneration – including bribes and kickbacks – in
                                           2
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 3 of 21 PageID 530




 exchange for referring an individual to another person for the purpose of receiving

 items or services for which payment will be made by a federal health care program.

 See 42 U.S.C. § 1320a-7b(b)(1) and (2). The Indictment alleges that defendant Moss,

 through FPS, paid illegal kickbacks and bribes totaling approximately $20,267,095 to

 conspirators White, Copeland, Gordon, and others, in exchange for procuring and

 referring prescriptions for TRICARE beneficiaries to be filled by FPS. Doc. 1 at 9.

 White and Copeland then paid a portion of their kickbacks to marketers below them

 in the sales hierarchy in exchange for referring prescriptions to FPS. Doc. 1 at 10.

       The Indictment charges White with one count of conspiracy (in violation of 18

 U.S.C. § 371) to defraud the United States and to commit the offenses of soliciting

 and receiving health care kickbacks (in violation of 42 U.S.C. § 1320a-7b(b)(1)) and

 offering and paying health care kickbacks (in violation of 42 U.S.C. § 1320a-

 7b(b)(2)). The Indictment alleges that the conspiracy began in or about November

 2012 and continued through in or about September 2015. Doc. 1 at 7. White is also

 charged with four substantive counts of receiving kickbacks (Counts 2, 3, 4, and 5) in

 violation of 42 U.S.C. § 1320a-7b(b)(1)). 1 Doc. 1 at 18. Altogether, Moss (through

 FPS) paid kickbacks to White (through Mediverse and Helix) totaling more than

 $15.4 million over the course of the conspiracy.




       1
           In his motion, White erroneously states that he is charged in nine substantive counts.

                                                    3
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 4 of 21 PageID 531




        B. The Proffered Evidence of Uncharged Conduct

        On June 5, 2021, about five months before trial is scheduled, the government

 notified the defendants in writing that it intends to introduce evidence of uncharged

 conduct pursuant to Rule 404(b), Fed. R. Evid., for the enumerated purposes for

 which such evidence is permitted under the rule. 2 At trial, the government will offer

 different evidence of uncharged conduct against each of the three remaining

 defendants as described in the written notice to counsel.

        With respect to defendant White’s case, the uncharged conduct began a little

 more than a year after the charged FPS conspiracy ended. 3 After receiving over $15


        2
            The government’s June 5, 2021, notice to defendant White stated:

       If defendant White proceeds to trial, the United States plans to introduce evidence through
 documents and witness testimony as follows:

 A. Evidence of White’s criminal health care fraud and kickback scheme relating to fraudulent
 claims for reimbursement to Medicare for genetic testing involving Personalized Genomics, LLC,
 Whitewater, LLC, Ravitej Reddy, Chris Miano, Jay Piertzakowski and others.

 1. White was the owner and operator of many companies, including Whitewater, LLC, a limited
    liability company with its principal place of business in Panama City Beach, FL 32417.

 2. On or about May 1, 2018, White, on behalf of Whitewater, LLC, signed a “Business Services
    Agreement” between Personalized Genomics, LLC, and Whitewater, LLC.

 3. The contract described Whitewater, LLC, as “an administrative services organization engaged in
    the business of call center and back office, business development, administrative and specialty
    business office services and represents clients offering durable medical equipment, diabetic
    supplies, specialty pharmacy RX services, laboratory services and other healthcare services and
    products.” According to the contract, Whitewater, LLC, was to provide certain services
    outlined in an attachment to the contract called the “Statement of Work.”

 4. The contract provided that in exchange for providing the services outlined in the “Statement of
    Work,” Personalized Genomics, LLC would pay Whitewater, LLC $500 per hour of work
    performed.

 5. In truth, the contract was a sham designed to conceal an illegal kickback arrangement that White
    had entered into with Ravitej Reddy, Chris Miano and others. Specifically, White solicited and
                                                   4
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 5 of 21 PageID 532




    received illegal bribes and kickbacks from Personalized Genomics, LLC, Med Health Services
    Management, LP and Trinity Clinical Laboratories (the “labs”), both directly and indirectly
    through HSD Consultants, LLC and eLab Partners Inc., in exchange for the referral of Medicare
    beneficiaries, prescriptions for DNA tests and signed doctor’s orders authorizing the tests to be
    conducted by the labs.

 6. In exchange for the referrals, White was not paid $500 per hour of work he performed; rather, he
    was paid illegal bribes and kickbacks in an amount equal to approximately 45% of the amount
    Medicare paid the labs for performing the tests, minus certain costs.

         The government will introduce documents, including the May 1, 2018 “Business Services
 Agreement,” and emails in which White acknowledged the true 45% kickback rate. Also, the
 government anticipates calling Ravitej Reddy – owner of Personalized Genomics, LLC and Med
 Health Services Management, LP, and Christopher Miano – owner of eLab Partners, Inc., to testify
 about the facts above.
 ***
 B. Evidence concerning a conspiracy with Jay Piertzakowski and others to pay and receive illegal
 bribes and kickbacks in exchange for referrals of Medicare beneficiaries for medically unnecessary
 genetic testing.
         The government will offer testimony from Jay Piertzakowski who is expected to testify
 substantially as follows:

 1. From January 2017 through August 2019, White, Piertzakowski and others knowingly
 participated in a criminal conspiracy to commit health care fraud, wire fraud and the payment and
 receipt of health care bribes and kickbacks, in which they brokered Medicare beneficiaries and
 procured and referred doctor’s orders for medically unnecessary genetic testing to laboratories in
 exchange for kickbacks.

 2. Piertzakowski, a resident of Saint John’s County, Florida, owned and operated a marketing
 company, Strive Industries Pro Advantages, LLC (“Strive”). WHITE, a resident of Bay County,
 Florida owned and operated a marketing company, Helix Management Solutions, LLC (“Helix”),
 and several other companies including Mediverse, LLC (“Mediverse”).

 3. Pietrzakowski, through Strive, brokered Medicare beneficiaries to White and Helix in exchange
 for illegal bribes and kickbacks he received from White. Through Strive and Helix, Pietrzakoski and
 White referred Medicare beneficiaries to laboratories for medically unnecessary genetic tests, in
 exchange for illegal bribes and kickbacks. The laboratories included Lab Solutions, LLC; Trinity
 Clinical Laboratories, LLC; Personalized Genetics, LLC; CQuentia NGS, LLC; Total Diagnostix
 II, LLC; and Med Health Services Management, LP (together, the “laboratories”). The laboratories
 were Medicare providers that purported to provide laboratory testing services for Medicare
 beneficiaries.

 4. At first, the kickbacks were a percentage of the paid reimbursement claims or a flat rate per test.
 Later, in order to disguise the illegal scheme, White described the kickbacks as hourly marketing
 services. White falsely represented that Helix would pay Pietrzakowski and Strive for hourly
 marketing services when, in fact, the payments were illegal bribes and kickbacks in exchange for
 patient referrals to the laboratories. In reality, the illegal kickbacks were calculated based on a
 percentage or a flat rate per patient that the laboratories collected from insurance, including
 Medicare. White further disguised these payments through the creation of sham invoices for
 purported hourly marketing services. White and Pietrzakoski brokered Medicare beneficiaries to the
                                                   5
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 6 of 21 PageID 533




 million in kickbacks from FPS during the conspiracy in this case, White devised and

 executed a new scheme to defraud Medicare that have been investigated in several

 federal districts including the Middle District of Florida. Quite simply, White’s new

 scheme involved generating prescriptions for medically unnecessary – and very

 expensive – DNA or genetic tests performed by laboratories that would bill Medicare

 and pay kickbacks to White and others. Although the scheme utilized several

 laboratories, business entities, and co-conspirators, it was actually a unified Medicare



 laboratories for genetic testing even though the tests were medically unnecessary and ordered by a
 doctor who was not in fact treating the beneficiary and did not have a legitimate doctor-patient
 relationship with the beneficiary.

 5. White, and his co-conspirators obtained signed doctors’ orders for these genetic tests by
 conducting a telemarketing campaign directed at Medicare beneficiaries. White, and his co-
 conspirators then paid bribes and kickbacks to telemedicine companies in exchange for doctors’
 orders authorizing genetic tests. White and Pietrzakowski understood that the tests were ordered by
 doctors, including telemedicine doctors, who were not going to use the results in the management of
 the beneficiaries’ specific medical problems because there was no legitimate doctor-patient
 relationship between the prescribing doctors and the Medicare beneficiaries.

 6. In total, beginning in or around January 2017 and continuing through in or around August 2019,
 the laboratories paid White and Helix approximately $49,480,836.78 in bribes and kickbacks. In
 turn, White and Helix paid Pietrzakowski and Strive approximately $456,973 in bribes and
 kickbacks in exchange for the patient referrals for genetic testing. As a result, during the course of
 the conspiracy, White, Pietrzakowski, and their co-conspirators caused the laboratories to submit
 over $100 million in false and fraudulent claims for reimbursement from Medicare for genetic tests
 that were not medically necessary, and that were procured through the payment of illegal kickbacks
 and bribes.

         The government will obtain and produce the appropriate Giglio and Jencks materials
 applicable to Pietrzakowski and produce discovery materials as appropriate. In addition, the
 government may present testimony of SA Julie Gray, DHHS-OIG and SA Eric Petersen, FBI
 concerning their investigation and the financial documents necessary to prove the monetary transfers
 described above. Copies of these documents will soon be produced in discovery. The government
 may call additional witnesses to testify concerning this matter as they become available and will
 notify the defendants in advance.
        3
          Evidence at trial will show that the FPS scheme ended because the source of the money
 dried up when Tricare changed its reimbursement policy for compounded prescriptions in May
 2015.
                                                   6
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 7 of 21 PageID 534




 fraud conspiracy involving fraudulent claims for genetic testing in exchange for

 lucrative kickbacks and using the same manner and means, with White at the center

 of the scheme as the organizer or “mastermind.” The proffered evidence of White’s

 new scheme is summarized as follows:

       1. The Whitewater/Personalized Genomics Medicare Fraud

       White owned Whitewater, LLC (“Whitewater”), a company that recruited

 Medicare beneficiaries for cancer genetic testing (“CGx”) and obtained buccal swabs

 from the Medicare beneficiaries that were necessary to conduct the CGx testing.

 White, through Whitewater, would send the completed CGx buccal swabs to

 Christopher Miano, the owner of eLab Partners, Inc. (“eLab”). Miano, through

 eLab, would obtain the completed CGx swabs and send those on to various

 laboratories that would conduct CGx testing. The laboratories would obtain

 Medicare reimbursements for the genetic testing and pay Miano and White a portion

 of the Medicare reimbursement as a kickback.

       As part of this scheme, White entered into sham contracts designed to hide the

 fact that that White was being paid a percentage of the Medicare reimbursements.

 On May 1, 2018, White signed an agreement between Whitewater and Personalized

 Genomics under which Whitewater purported to provide various business services at

 a rate of $500 per hour. The contract was a sham designed to conceal an illegal

 kickback agreement that White had entered into with Ravitej Reddy, Miano and

 others. In fact, White was not paid $500 per hour of work; rather, he received



                                           7
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 8 of 21 PageID 535




 kickbacks equal to about 45% of the amount Medicare paid the labs for the tests that

 was fraudulently disguised as hours worked at $500 per hour.

         Both Ravitej Reddy 4 and Chris Miano 5 have entered pleas of guilty and

 agreed to cooperate with the government. The government anticipates that

 testimony regarding White’s involvement with Miano and others will be brief and

 will be narrowly focused on the nature of the illegal kickback arrangement with

 White. The government will also offer a few documents including emails exchanged

 among the parties that describe and confirm the kickback arrangement and the sham

 hourly billing, Medicare claims data and enrollment records, and relevant bank

 account records.

         2. The Strive Industries Pro Advantages Medicare Fraud

         During the FPS conspiracy, Jay Pietrzakowski operated as a sales consultant

 for FPS and worked under Chris White who was his superior in the payment

 hierarchy. Pietrzakowski is expected to testify that he reported his prescription

 referrals to FPS through White, and that White paid Pietrzakowski kickbacks from

 the money FPS paid White based on the paid TRICARE claims for those

 prescriptions. White kept a portion of the kickbacks for himself.

         After the FPS conspiracy ended, White and Pietrzakowski conspired to

 defraud Medicare involving genetic testing. The evidence will show that from


         4
           United States v. Ravitej Reddy, 2:19-CR-00357-WSS (Western District of Pennsylvania). Sentencing is
 scheduled for January 10, 2022.
         5
           United States v. Christopher Miano, 0:19-CR-60276-AHS-1 (Southern District of Florida). Sentencing
 is scheduled for October 14, 2021.
                                                       8
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 9 of 21 PageID 536




 January 2017 through August 2019, White devised and executed a scheme to

 commit health care fraud, wire fraud and payment/receipt of kickbacks, along with

 Pietrzakowski and others, in which they brokered patients and referred doctors’

 orders for expensive and medically unnecessary genetic testing to laboratories in

 exchange for kickbacks.

        Pietrzakowski owned Strive Industries Pro Advantages, LLC (“Strive”) and

 White owned Helix Management Solutions, LLC (“Helix”), along with Mediverse,

 LLC. 6 As part of their scheme, Pietrzakowski, through Strive, brokered Medicare

 beneficiaries to White and Helix in exchange for illegal bribes and kickbacks he

 received from White. White, and his co-conspirators obtained signed doctors’ orders

 for medically unnecessary genetic tests by conducting a telemarketing campaign

 directed at Medicare beneficiaries. White, and his co-conspirators then paid bribes

 and kickbacks to telemedicine companies in exchange for doctors’ orders authorizing

 genetic tests.

        Then, through Strive and Helix, Pietrzakoski and White referred Medicare

 beneficiaries to laboratories for medically unnecessary genetic tests, in exchange for

 illegal bribes and kickbacks. At first, the kickbacks were a percentage of the paid

 Medicare claims but later, in order to disguise the illegal scheme, White described

 the kickbacks as hourly marketing services. White further disguised these payments


        6
           Helix was a medical billing company, owned by White and Wes Moss, co-defendant in this
 case. Helix submitted FPS claims for reimbursement to TRICARE and other health care benefit
 programs in return for a fee. Mediverse was a pharmacy consulting and marketing company that
 was owned by White. Doc. 1 at 3. White continued to use these companies in execution of the
 genetic testing Medicare fraud scheme.
                                                9
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 10 of 21 PageID 537




 through the creation of sham invoices for purported hourly marketing services, just

 as he did in the Personalized Genomics aspect of his scheme with Miano and Reddy

 described above.

       Beginning in January 2017 and continuing through August 2019, White,

 Pietrzakowski, and their co-conspirators caused the laboratories to submit over $100

 million in false and fraudulent claims for reimbursement to Medicare for genetic tests

 that were not medically necessary, and that were procured through the payment of

 illegal kickbacks and bribes. In turn, the laboratories paid White and Helix

 approximately $49,480,836.78 in bribes and kickbacks. Then, White and Helix paid

 Pietrzakowski and Strive approximately $456,973 in bribes and kickbacks in

 exchange for the patient referrals for genetic testing.

       Testimony about the proffered evidence is expected to be brief and will be

 narrowly focused on the illegal kickback arrangements for referral of genetic testing

 with White, and White’s attempt to disguise the kickbacks as hourly work

 performed. The government will also offer a few documents including emails

 exchanged among the parties that describe and confirm the kickback arrangement

 and the sham hourly billing, Medicare claims data and enrollment records, and

 relevant bank account records.

       Thus, the proffered evidence showing that White paid and/or received health

 care kickbacks from other sources and at other times but in similar fashion, would be

 directly relevant to prove his motive, opportunity, intent, preparation, plan,



                                             10
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 11 of 21 PageID 538




 knowledge, and absence of mistake or accident, as expressly permitted by Rule

 404(b).

             II. MEMORANDUM OF POINTS AND AUTHORITIES

       A. The Uncharged Conduct Evidence Proffered Against Defendant
          White is Relevant and Admissible for the Purposes Enumerated in
          Rule 404(b) and Should Not Be Excluded.

       Rule 404(b) provides, in pertinent part (emphasis added):

       (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
       admissible to prove a person’s character in order to show that on a
       particular occasion the person acted in accordance with the character.

       (2) Permitted Uses. This evidence may be admissible for another
       purpose, such as proving motive, opportunity, intent, preparation,
       plan, knowledge, identity, absence of mistake, or lack of accident.

       While the rule includes a notice provision, any argument in defendant’s

 motion concerning a lack of proper notice should be summarily rejected. Here, the

 government properly described, in great detail, all of the areas of evidence at issue in

 its 8-page, June 5, 2021, disclosure letter, which is approximately five months prior

 to the scheduled trial date of November 1, 2021.

       Rule 404(b) is a rule “of inclusion which allows extrinsic evidence unless it

 tends to prove only criminal propensity. The list provided by the rule is not

 exhaustive and the range of relevancy outside the ban is almost infinite.” United

 States v. Ellisor, 522 F.3d 1255, 1267 (11th Cir. 2008) (brackets omitted).

 “[A]ccordingly, 404(b) evidence, like other relevant evidence, should not be lightly

 excluded when it is central to the prosecution’s case.” United States v. Jernigan, 341

 F.3d 1273, 1280 (11th Cir. 2003) (internal citations and quotations omitted).

                                               11
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 12 of 21 PageID 539




        Relevant evidence offered under Rule 404(b) may not be excluded until the

 Court conducts the requisite balancing test under Rule 403. 7 To prevail on his

 motion in limine, defendant White must show that the danger of unfair prejudice

 significantly outweighs the strong probative value of the evidence. The factors

 determining this analysis include “the strength of the government's case on the issue

 of intent, the overall similarity of the extrinsic and charged offenses, the amount of

 time separating the extrinsic and charged offenses and whether it appeared at the

 commencement of trial that the defendant would contest the issue of intent.”

 Muscatell, 42 F.3d at 631; United States v. Dorsey, 819 F.2d 1055, 1061 (11th

 Cir.1987), cert. denied, 486 U.S. 1025 (1988).

        Where, as here, defendants are charged with executing a continuing scheme to

 defraud and commit offenses against the United States, characterized by the payment

 of kickbacks in exchange for referral of prescriptions, it is necessary for the

 government to prove knowledge and intent. In developing proof of intent, the

 government may offer all of the surrounding circumstances that are relevant.

 Muscatell, 42 F.3d at 631, citing United States v. Dula, 989 F.2d 772, 777 (5th Cir.) cert.

 denied, 114 S. Ct. 172 (1993). Accord, United States v. Martin, 2019 WL 421833 *2

 (M.D. Fla., 8:17-CR-301-T-24-AAS, Bucklew, J.).




        7
           Rule 403 provides: “Although relevant, evidence may be excluded if its probative value is
 substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the
 jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative
 evidence.”
                                                  12
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 13 of 21 PageID 540




       In every conspiracy case, “a not guilty plea renders the defendant's intent a

 material issue,” unless the defendant affirmatively makes it a non-issue. United States

 v. Matthews, 431 F.3d 1296, 1311 (11th Cir.2005). In the instant case, the element of

 knowledge and intent are likely to be the focus of the defense. Here, there is no

 danger of unfair prejudice from evidence that White committed a variety of other

 crimes different from the charged offenses; rather, White’s new genetic testing

 kickback scheme is very similar to the charged FPS kickback scheme and uses the

 same modus operandi. White’s new kickback scheme was formed after the FPS

 conspiracy ended because White needed a new source of illegal income. These

 factors make the evidence more probative and less prejudicial.

       Thus, merely arguing that certain Rule 404(b) evidence is prejudicial is

 not enough to warrant exclusion under the Rule, since virtually all evidence

 presented against a defendant can be considered prejudicial. United States v. Terzado-

 Madruga, 897 F.2d 1099, 1119 (11th Cir. 1990). Instead, exclusion of Rule 404(b)

 evidence is warranted “only when the evidence creates a danger of unfair prejudice

 that substantially outweighs the probative value of the evidence.” Id. This is

 because “Rule 403 is an extraordinary remedy which must be used sparingly as it

 results in the exclusion of concededly probative evidence.” US Infrastructure, Inc.,

 576 F.3d at 1211; United States v. Kapordelis, 569 F.3d 1291, 1313 (11th Cir. 2009).

 Determinations as to the admissibility of evidence rest largely with the sound

 discretion of the trial court and will not be reversed on appeal absent a clear showing


                                            13
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 14 of 21 PageID 541




 of abuse of discretion. Muscatell, 42 F.3d at 630; United States v. Cardenas 895 F.2d

 1338, 1342-43 (11th Cir. 1990).

        Thus, pursuant to Rule 404(b), evidence is not automatically inadmissible

 where it may be extrinsic to the charged conduct or where the conduct is subsequent

 to the charged conduct. Rule 404(b) permits the introduction of extrinsic evidence of

 an uncharged act as long as the government can demonstrate: (1) a proper purpose

 for introducing the evidence; (2) that the prior act occurred, and that the defendant

 was the actor; and (3) that the probative value of introducing the evidence outweighs

 any prejudicial effect the evidence might have. United States v. Troya, 733 F.3d 1125

 (11th Cir. 2013); United States v. Cancelliere, 69 F.3d 1116, 1124 (11th Cir. 1995); see

 also Kapordelis, 569 F.3d at 1313-1314.

        First, the permissible purpose of the evidence is to prove White’s motive,

 intent, knowledge, preparation, modus operandi (common plan, scheme, or design)

 and absence of mistake or accident. As noted above, a defendant’s intent is a

 material element in all fraud cases and especially so where, as here, a defendant is

 likely to assert a defense of good faith.

        The determination as to whether the second element has been established–that

 the defendant committed the act–only requires a finding that the jury could determine

 that the defendant committed the act. Huddleston v. United States, 485 U.S. 681

 (1988); United States v. Shores, 966 F.2d 1383, 1386 (11th Cir. 1992). For example,

 courts have allowed the use of the uncorroborated word of an accomplice to provide

 a sufficient basis for concluding that a defendant committed an extrinsic act
                                             14
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 15 of 21 PageID 542




 admissible under Fed. R. Evid. 404(b). United States v. Dickerson, 248 F.3d 1036,

 1047 (11th Cir. 2001); United States v. Bowe, 221 F.3d 1183 (11th Cir. 2000). Even

 conduct that was the subject of a previous prosecution that resulted in an acquittal is

 admissible under Rule 404(b). Dowling v. United States, 493 U.S. 342, 348 (1990);

 United States v. Mathurin, 868 F.3d 921, 930 (11th Cir. 2017). In United States v.

 Veltmann, 6 F.3d 1483 (11th Cir. 1993), the government offered no evidence that the

 defendant perpetrated the extrinsic offense. But here, there can be little doubt that

 White designed the schemes along with his co-schemers, performed the acts, and

 collected the money. Based on the proffered evidence described above, there is more

 than a sufficient basis for the jury to conclude that White committed this conduct.

       Moreover, the unlawfulness of an act is irrelevant in determining admissibility

 under Rule 404(b), so long as the act is probative of a material issue other than

 defendant’s character. Kapordelis, 569 F.3d at 1313 (no merit to argument that

 evidence of acts in Prague cannot be admitted under Rule 404(b) because acts

 were legal under law of Czech Republic); and see United States v. Delgado, 56 F.3d

 1357, 1365 (11th Cir. 1995), cert. denied, 516 U.S. 1049 (1996) (principles governing

 other crimes evidence are the same whether conduct occurs before or after charged

 conduct, and regardless of whether activity might give rise to criminal liability).

       Extrinsic evidence of uncharged conduct may be admitted to prove intent,

 where the acts or conduct require the same intent as the charged conduct and the

 jury could conclude that a defendant committed the other acts or conduct. See, e.g.,


                                            15
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 16 of 21 PageID 543




 Pessefall, 27 F.3d 511, 516-17 (11th Cir. 1994). For example, where defendants

 merely assert that they did not intend to defraud the victim, the Eleventh Circuit has

 made clear that the defendants’ other similar financial dealings are admissible to

 prove intent. See, e.g., Ellisor, 522 F.3d at 1267-68; United States v. Pry, 625 F.2d 689,

 691-92 (5th Cir. 1980) (in a false claims case, extrinsic evidence of other conduct

 relevant and admissible to prove knowledge and intent); United States v. Rush, 240

 F.3d 729 (8th Cir. 2001) (where intent or knowledge is contested and probative value

 of other conduct to the issue of intent or knowledge outweighs dangers of unfair

 prejudice, proof is admissible).

        Another factor a court may consider in evaluating admissibility under Rule

 404(b) is whether the bad act is not too remote in time from the charged conduct.

 Here, White’s new genetic testing scheme followed the FPS scheme by less than two

 years; a fact that should enhance its relevance and admissibility in the FPS case.

        In their motions, defendants argue that evidence of uncharged conduct

 occurring after the charged conduct should be automatically inadmissible. This is

 not the law. Indeed, defendant White’s motion concedes this issue. 8 In this case,

 evidence of the uncharged genetic testing fraud schemes is actually more relevant to

 prove White’s intent precisely because it followed the FPS scheme. White’s




        8
          White’s motion quotes a helpful passage from Dickerson, 248 F.3d at 1046 (11th Cir. 2001):
 “The principles governing what is commonly referred to as other crimes evidence are the same
 whether the conduct occurs before or after the offense charged, and regardless of whether the activity
 might give rise to criminal liability.”
                                                  16
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 17 of 21 PageID 544




 leadership role in the FPS scheme allowed him to gain knowledge and experience

 that he used to design and implement the genetic testing fraud and kickback schemes.

        The Eleventh Circuit and other courts have held that it is immaterial for

 purposes of Rule 404(b) whether the uncharged conduct occurred before or after the

 offenses charged in the indictment. Dickerson, 248 F.3d at 1046, quoting Delgado, 56

 F.3d at 1365 (“[T]he principles governing what is commonly referred to as other

 crimes evidence are the same whether the conduct occurs before or after the offense

 charged . . . .”); see also United States v. Latney, 108 F.3d 1446, 1449 (D.C. Cir.

 1997) (“One therefore cannot formulate a general rule, as [defendant] proposes, that

 any bad act committed more than a certain time after the charged offense is

 inadmissible under Rule 404(b)”); United States v. Olivo, 80 F.3d 1466, 1469 (10th Cir.

 1996) (“To the extent [defendant] argues there is an absolute rule regarding the

 number of months that can separate the charged offense and subsequent similar acts,

 we disagree. Regardless of whether 404(b) evidence is of a prior or subsequent act,

 its admissibility involves a case-specific inquiry that is within the district court's

 broad discretion”).

        The similarity of the FPS scheme to the genetic testing scheme enhances the

 relevance of the proffered uncharged conduct evidence in this case. There are several

 common factors that demonstrate the relevance of the evidence of the genetic testing

 scheme – the uncharged conduct at issue here – and its admissibility for the

 permissible purposes enumerated in Rule 404(b):



                                              17
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 18 of 21 PageID 545




    • Both the FPS pharmacy scheme and the genetic testing scheme involve patient
      brokering and identification of TRICARE or Medicare beneficiaries through
      various marketing methods including telephone call centers.

    • Both schemes involved the identification of beneficiaries and the illicit
      generation and referral of prescriptions for expensive medications or lab tests
      to particular pharmacies or laboratories that agreed to pay lucrative kickbacks
      in return for the referrals.

    • In almost all cases, the prescriptions for expensive medications or lab tests
      were not medically necessary and they were not prescribed based on a medical
      examination of the beneficiary.

    • The beneficiaries who received the expensive medications or lab tests did not
      have a traditional doctor/patient relationship with the prescribing doctor who
      many times was unknown to the beneficiary.

    • The beneficiary/patient did not choose the pharmacy or laboratory that
      provided the prescriptions or performed the tests because the providers were
      participants in the fraudulent scheme.

    • White and his co-conspirators received kickback payments based on a
      percentage of the claims paid by TRICARE or Medicare, federal health care
      programs, and then sought to disguise the kickbacks as payment for business
      services performed.

       White was able to do all this based on the knowledge and intent he developed

 as a leader in the FPS scheme. White’s subsequent design and execution of the

 genetic testing scheme is highly probative of his motive, preparation, plan,

 knowledge, and intent as an element of the government’s proof in the instant FPS

 case. Thus, the evidence should not be excluded under Rule 403, because the

 enhanced probative value of the evidence substantially outweighs any danger of

 unfair prejudice.




                                           18
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 19 of 21 PageID 546




       Finally, the presentation of this evidence will not be time consuming at trial;

 the comments of defense counsel that this will be a “mini-trial” are simply an

 incorrect hyperbole for rhetorical purposes. The purpose of this evidence is not to

 prove the elements of different crimes beyond a reasonable doubt, but only to show

 that White committed certain acts that demonstrate his criminal intent in this case.

 As argued above, this relatively brief, narrowly focused evidence will not be unfairly

 prejudicial and it will not confuse the issues, mislead the jury, or waste time such

 that it would be subject to exclusion under Rule 403, Fed. R. Evid. Relevant

 evidence of intent, in a criminal fraud case, is important evidence and should not be

 excluded arbitrarily under the guise of saving time. As the Eleventh Circuit has said,

 “. . . 404(b) evidence, like other relevant evidence, should not be lightly excluded

 when it is central to the prosecution’s case.” Jernigan, 341 F.3d at 1280.

                                  III. CONCLUSION

       The evidence of uncharged conduct proffered against defendant White is

 relevant and properly admissible for the purposes enumerated by Rule 404(b) to

 show White’s motive, intent, preparation, plan, knowledge, and/or absence of

 mistake. The enhanced probative value of the proffered evidence significantly

 outweighs the danger of unfair prejudice, if any. Therefore, defendant White’s

 motion in limine is without merit and should be denied.




                                            19
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 20 of 21 PageID 547




                                           Respectfully submitted,

                                           KARIN HOPPMANN
                                           Acting United States Attorney


                                      By: /s/ John A. Michelich
                                          John A. Michelich
                                          Senior Litigation Counsel
                                          United States Department of Justice
                                          Criminal Division, Fraud Section
                                          Special Florida Bar No. A5502197
                                          john.michelich@usdoj.gov
                                          office 813-274-6069
                                          mobile 202-355-5653




                                      20
Case 8:20-cr-00165-MSS-AAS Document 120 Filed 08/20/21 Page 21 of 21 PageID 548




 U.S. v. Moss, Et al.                        Case No. 8:20-CR-00165-MSS-AAS



                             CERTIFICATE OF SERVICE

         I hereby certify that on August 20, 2021, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to all counsel of record.



                                     By:    /s/ John A. Michelich
                                            John A. Michelich
                                            Senior Litigation Counsel
                                            United States Department of Justice
                                            Criminal Division, Fraud Section
                                            400 N. Tampa St., Suite 3200
                                            Tampa, FL 33602
                                            Special Florida Bar No. A5502197
                                            (813) 274-6069
                                            John.michelich@usdoj.gov




                                             21
